Name: Commission Regulation (EC) NoÃ 601/2009 of 9Ã July 2009 amending for the 109th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: criminal law;  civil law;  international affairs;  politics and public safety
 Date Published: nan

 10.7.2009 EN Official Journal of the European Union L 179/54 COMMISSION REGULATION (EC) No 601/2009 of 9 July 2009 amending for the 109th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular the first indent of Article 7(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 29 June 2009, the Sanctions Committee of the United Nations Security Council decided to amend the list of natural and legal persons, groups and entities to whom the freezing of funds and economic resources should apply, adding three natural persons to the list given the information related to their association with Al-Qaida. The Sanctions Committee has provided the statements of reasons for these listing decisions. (3) Annex I should be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately. (5) Where the addresses of the natural persons concerned are included in the UN list, the Commission will communicate the grounds on which this Regulation is based to the persons concerned, provide them with the opportunity to comment on these grounds and review this Regulation in view of the comments and possible available additional information. Since the UN list does not in this case provide the current addresses for some of the natural persons concerned, a notice should be published in the Official Journal so that the persons concerned can contact the Commission and that the Commission can subsequently communicate the grounds on which this Regulation is based to the natural person concerned, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 2009. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: 1. Arif Qasmani (alias (a) Muhammad Arif Qasmani, (b) Muhammad 'Arif Qasmani, (c) Mohammad Arif Qasmani, (d) Arif Umer, (e) Qasmani Baba, (f) Memon Baba, (g) Baba Ji). Address: House Number 136, KDA Scheme No. 1, Tipu Sultan Road, Karachi, Pakistan. Date of birth: Approximately 1944. Place of birth: Pakistan. Nationality: Pakistani. Other information: In detention as of June 2009. Date of designation referred to in Article 2a(4)(b): 29.6.2009. 2. Mohammed Yahya Mujahid (alias Mohammad Yahya Aziz). Date of birth: 12 March 1961. Place of birth: Lahore, Punjab Province, Pakistan. Nationality: Pakistani. National identification No: 35404-1577309-9 (Pakistani national identification number). Other information: In detention as of June 2009. Date of designation referred to in Article 2a(4)(b): 29.6.2009. 3. Fazeel-A-Tul Shaykh Abu Mohammed Ameen Al-Peshawari (alias (a) Shaykh Aminullah, (b) Sheik Aminullah, (c) Abu Mohammad Aminullah Peshawari, (d) Abu Mohammad Amin Bishawri, (e) Abu Mohammad Shaykh Aminullah Al-Bishauri, (f) Shaykh Abu Mohammed Ameen al-Peshawari, (g) Shaykh Aminullah Al-Peshawari). Address: Ganj District, Peshawar, Pakistan. Date of birth: (a) Approximately 1967, (b) Approximately 1961, (c) Approximately 1973. Place of birth: Konar province, Afghanistan. Other information: In detention as of June 2009. Date of designation referred to in Article 2a(4)(b): 29.6.2009.